Citation Nr: 1718263	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-44 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for lumbosacral spine strain.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 1985.  He also had active duty for training (ACDUTRA) from June 12, 1994 to June 26, 1994.

These matters come before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over this case was subsequently transferred to the RO in North Little Rock, Arkansas, and that office forwarded the appeal to the Board.

In January 2017, the Veteran and his wife testified during a video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  In a December 2004 rating decision, the RO denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the December 2004 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for bilateral hearing loss and raises a reasonable possibility of substantiating the claim.

3.  In a December 2004 rating decision, the RO denied the Veteran's claim for entitlement to service connection for tinnitus.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

4.  Evidence received since the December 2004 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for tinnitus and raises a reasonable possibility of substantiating the claim.

5.  The evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss disability is related to his in-service acoustic trauma.

6.  The evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to his in-service acoustic trauma.

7.  The evidence is at least evenly balanced as to whether the Veteran's lumbosacral spine strain is related to an injury sustained during service.


CONCLUSIONS OF LAW

1.  The December 2004 decision that denied the claim for entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2.  Evidence received since the December 2004 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for bilateral hearing loss have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The December 2004 decision that denied the claim for entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

4.  Evidence received since the December 2004 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for tinnitus have therefore been met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

5.  With reasonable doubt resolved in favor of the Veteran, bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

6.  With reasonable doubt resolved in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303.

7.  With reasonable doubt resolved in favor of the Veteran, lumbosacral spine strain was incurred in service.  38 U.S.C.A. §§ 101, 1110, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See id. at 118.

In December 2004, the RO denied the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran was notified of these denials in a December 2004 letter but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, these denials became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  The denials were based, in part, on the fact that there was no evidence of current hearing loss and tinnitus disabilities.  The evidence received since the December 2004 denial includes an April 2010 VA audiology examination report, demonstrating that the Veteran has a current bilateral hearing loss disability, as defined in 38 C.F.R. § 3.385, as well as a current tinnitus disability.  As this new evidence relates to the bases for the prior denials and raises a reasonable possibility of substantiating the claims, reopening of the claims for entitlement to service connection for bilateral hearing loss and tinnitus is warranted.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Bilateral Hearing Loss and Tinnitus

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, an April 2010 VA audiology examination report reflects that the Veteran was diagnosed with bilateral hearing loss as defined by VA and with tinnitus.  Id.  In addition, the Board notes that tinnitus is capable of lay observation, and the Veteran has offered competent, credible testimony that he experiences tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Thus, the Veteran has met the current disability requirement for both bilateral hearing loss and tinnitus.

In addition, in written statements and Board hearing testimony, the Veteran asserted that he suffered acoustic trauma during active service (from July 1982 to July 1985) as a gunner.  The Veteran's statements that he suffered acoustic trauma during this time are competent, credible, and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  In this regard, the Board notes that the Veteran's DD 214 Form shows that his military occupational specialty (MOS) was air defense artillery short ranger gunner crewman.  Therefore, the Veteran has met the in-service injury or event requirement.  Hence, the dispositive issue in this case is whether the current bilateral hearing loss and tinnitus are related to the in-service acoustic trauma.  There are conflicting medical opinions of record on this question.

In September 2009, the Veteran presented to the VA medical center (VAMC) for evaluation and otolaryngology consult for his hearing loss and tinnitus.  The physician opined that the Veteran's hearing loss and tinnitus were probably related to his service, but that he was not "real sure."  Although it appears that this medical opinion relied on the service and personal history provided by the Veteran, such reliance only warrants the discounting of a medical opinion in certain circumstances, such as when the opinion is contradicted by other evidence in the record or when the Board rejects the statements of the veteran, which is not applicable here.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).  In addition, although no extensive rationale was provided, this does not render the opinion inadequate.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate).  Cf. Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).  Finally in this regard, while terminology equivalent to "may or may not" is an insufficient basis for an award of service connection, Winsett v. West, 11 Vet. App. 420, 424 (1998), here the terminology was sufficiently definitive.  The physician said the hearing loss and tinnitus were probably related to service, and indicated he was not certain, but certainty is not required, merely that a relationship is at least as likely as not.  See 38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102 (where the evidence is approximately evenly balanced, the benefit of the doubt is afforded to the Veteran). 


In April 2010, the Veteran underwent a VA audiology examination, in which the VA examiner opined that the Veteran's current hearing loss and tinnitus were less likely as not caused by or a result of acoustic trauma in service.  The VA examiner reasoned, in part, that audiograms during active duty showed no significant shift in hearing (indicating that hearing remained normal), and that the Veteran's hearing loss and tinnitus had late onsets.  However, the VA examiner's rationale is flawed for two reasons, thereby reducing the probative value of this opinion.  First, normal hearing upon separation is not necessarily fatal to claims for service connection for hearing loss or tinnitus.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) ("[E]ven though a veteran may not have had a particular condition diagnosed in service, or for many years afterwards, service connection can still be established.")  See also 38 C.F.R. § 3.303(d).  Second, contrary to the April 2010 VA examiner's report, the Veteran has stated and testified that he experienced hearing loss and tinnitus in service following acoustic trauma.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  The Board notes that it finds such statements and testimony to be competent and credible.  

In March 2011, the Veteran underwent another VA audiology examination, in which the VA examiner opined that the Veteran's current hearing loss and tinnitus were less likely as not a consequence of acoustic trauma during service.  Similarly, the VA examiner reasoned, in part, that there was no documented evidence of significant threshold shifts in hearing during active service or onset of tinnitus during active service.  As the Board finds competent and credible the Veteran's statements that he experienced hearing loss and tinnitus in service following acoustic trauma, the fact that the VA examiner did not consider the Veteran's lay statements in this regard reduces the probative value of this opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that VA examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  

Based on the foregoing, the Board finds that the evidence is at least evenly balanced as to whether the Veteran's current bilateral hearing loss and tinnitus are related to active service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss and tinnitus are warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that even though the Veteran's December 1981 service entrance examination report did not note a hearing defect, it contained an audiometric reading of 40 decibels at 2000 Hertz for the left ear, which could constitute a notation of a defect concerning left ear hearing loss at service entry, preventing the presumption of soundness from attaching.  Compare McKinney v. McDonald, 28 Vet. App. 15, 23 (2016) (finding that audiometric readings by themselves can constitute a noting of a defect at entry into service), with id. at 38 (Bartley, J., joining in part, concurring in part, and dissenting in part) (finding that no noting of any kind relating to the veteran's hearing occurred at entry and that such absence reflected that hearing was deemed to be completely unremarkable at entry).  Here, however, service examination reports and audiometric testing thereafter (as shown in November 1982, June 1984, July 1989, and May 1993), reflecting no left ear hearing loss as defined by VA's regulatory definition of a hearing disability, and otherwise no notations of a left ear hearing defect, indicates that it is likely that the Veteran's audiometric reading at service entry was inaccurate in this regard.  Moreover, the Board points out that there may be inherent difficulties in discerning the significance of contemporaneously recorded audiology test results.  See id. at 38 (Bartley, J., joining in part, concurring in part, and dissenting in part) ("Permitting retrospective interpretation of an entry examination allows VA to transform a test result not identified at the time of entry as out of the ordinary into noting at the time of entry, thereby perverting the statutory requirement.")  

The Board therefore finds that a defect was not noted at entry into service concerning hearing in the left ear, and the Veteran is presumed to have been in sound condition with regard to his left ear hearing at that time.  38 U.S.C.A. § 1111 (West 2014) (veterans are presumed sound except as to defects noted at entry into service).  Accordingly, and considering the totality of the evidence, the Board finds that the Veteran did not have a pre-existing hearing loss disability in the left ear. 

B.  Lumbosacral Spine Strain

The Veteran asserts that he currently has a back disability that was incurred during ACDUTRA from June 12, 1994 to June 26, 1994.  More specifically, he asserts that his back was injured in June 1994 during training camp, when his gun got caught in a tree branch while on a tank, forcing his elbow behind his back and then twisting his back.  The Board notes that active military service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA.

Here, an April 2010 VA spine examination report reflects that the Veteran was diagnosed with lumbosacral spine strain.  Thus, the Veteran has met the current disability requirement.  

In addition, a June 1994 service treatment record and an August 1994 statement of medical examination and duty status (DA Form 2173) show that the Veteran was treated for a right shoulder strain injury that he sustained in June 1994 while training in the field, when his tank drove under a tree and a tree limb caught the barrel of his machine gun, pinning his right elbow behind his back.  Also, the August 1994 DA Form 2173 confirms that the Veteran was on ACDUTRA at the time of this incident.  Therefore, the Veteran has met the in-service injury requirement.  Hence, the dispositive issue in this case is whether the current lumbosacral spine strain is related to the in-service injury described above.  However, there are conflicting medical opinions of record on this question.

In April 2010, the Veteran underwent a VA spine examination, in which the VA examiner noted the Veteran's report of him twisting his back and right shoulder in a tank during ACDUTRA.  The VA examiner opined that the Veteran's current lumbosacral spine condition was at least as likely as not caused by or a result of service.  The VA examiner reasoned that the Veteran had injury to his right shoulder and lumbosacral spine that was treated in the military.  

In June 2010, the VA examiner who conducted the April 2010 VA examination provided an addendum opinion, opining, "I do believe his current lumbar spine condition is most likely as a result of his post-military vocation working as a mechanic, his advanced age, and the fact that he weighs 250 pounds."  The VA examiner noted that there were no service treatment records of injury or treatment of the Veteran's spine, and that the Veteran was able to work as a mechanic post-injury up until recently.

The Board notes that in September 2014, the Veteran underwent a VA back conditions examination (in connection with his alternative theory that his current back disability was related to his service-connected right knee disability), in which the VA examiner opined that the Veteran's back condition was less likely than not proximately due to or the result of the his service-connected right knee disability.  However, the VA examiner provided no opinion concerning direct service connection, and therefore, this opinion does not address the question at hand.

Although the April 2010 and June 2010 opinions did not provide an extensive rationale, they are each entitled to some probative weight.  See Monzingo, supra; Acevedo, supra.  Moreover, during the Board hearing, the Veteran offered competent, credible testimony that he experienced back symptoms from and continuously since the June 1994 injury, but did not seek medical treatment because doctors were unhelpful and instead treated his symptoms with Tylenol, heating pads, ice packs, and hot showers.  In addition, in an October 2010 statement, the Veteran's mother indicated that he continuously complained of back pain from that time, and that when he bent over, he had to be helped up.  Thus, at a minimum, the Board finds that the evidence is approximately evenly balanced as to whether the Veteran's current lumbosacral spine strain is related to the in-service injury.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for lumbosacral spine strain is warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  See also Buchanan, 451 F.3d at 1336 (lay evidence may suffice to prove service connection on its own merits). 


ORDER

The application to reopen a claim for entitlement to service connection for bilateral hearing loss is granted.

The application to reopen a claim for entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for lumbosacral spine strain is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


